DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 8,012,613) in view of Das et al. (US 2008/0268292).
Regarding claim 1, Takahashi discloses a magnetic recording medium comprising a nonmagnetic substrate (1), a soft magnetic layer (2), at least one seed layer (3) (col. 5, lines 35-36), which corresponds to the claimed first and second seed layers, a Ru underlayer (4) (col. 7, lines 25-26), and a perpendicular magnetic recording layer (5) (Fig. 1).  Takahashi discloses that the seed layers is a nitride, such as AlN having a hexagonal wurtzite crystal structure, which corresponds to the claimed second seed layer (Abstract, and col. 6, lines 27-28).  Although Takahashi discloses a plurality of hexagonal nitride seed layers, Takahashi fails to disclose that the lower nitride seed layer, or first seed layer, is a hexagonal BN as presently claimed.  
Das discloses a magnetic recording medium comprising a seed layer between a Ru underlayer and a SUL, wherein the seed layer comprises of h-BN (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi’s hexagonal nitride lower seed layer to be of a hexagonal-BN, since Das discloses that this is a suitable HCP seed layer materials [0016] in order to contribute high data density [0004].  
Or alternatively, Takahashi discloses the claimed invention except that it uses AlN or nitride instead of h-BN.  Das shows that h-BN is an equivalent structure known in the art (Table 1). Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute AlN or nitride for BN in the invention of Takahashi.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 2, Takahashi discloses the crystal grain size as claimed (col. 6, lines 40-42).
Regarding claim 3, Takahashi overlaps the thickness for the seed layer as claimed (col. 6, lines 43-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Regarding claim 4, Takahashi discloses that the soft magnetic layer has an amorphous structure (col. 6, lines 1-2).
Regarding claim 7, Takahashi discloses a magnetic recording and reproducing apparatus as claimed (Fig. 2).

Response to Arguments
Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive.
Applicant argues that independent claim 1 recites “a first seed layer” and a “second seed layer” must be different seed layers and the layers being disposed in a specific order”.  The examiner disagrees to the applicant that the claimed first and second seed layer must be different (emphasis added).   Although the claim recites that first seed layer includes MoS2, hexagonal-BN, WS2, WSe2, or graphite, and the second seed layer includes a hexagonal wurtzite type crystal structure AlN, the claims are open to unrecited materials.  Therefore, the claims are actually open to have the first and second seed layer be of the same material, such as both seed layers containing hexagonal BN and hexagonal AlN as just an example.  Having these two nitride materials for the first and second seed layer would read upon the claim language.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., materials of the first and second seed layer is different) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to the applicant arguments that the first and second seed layer is being disposed in a specific order, the examiner respectfully agrees.  The claimed second seed layer must be on the first seed layer.  The examiner likes to note that the claims are open to unrecited layers, thereby the claims are open to have intervening layers between the first and second seed layers.  
Applicant stated that Takahashi describes “at least one seed layer” is included in a multilayer structure of a perpendicular magnetic recording medium.  However, applicant argues that Takahashi’s expression of “at least one seed layer” is used universally not only for the seed layer but also for other layers is merely a modifier for not limiting the scope of rights.  Applicant goes on to say that no configuration used a plurality of seed layers of different seed layers in combination, and no suggestion about the technical significance or effect of using them is disclosed.  However, the examiner has found that applicant’s arguments are unpersuasive.  
Takahashi explicitly discloses “at least one seed layer” and “[t]he seed layer or layers” in a magnetic recording medium (emphasis added) (col. 5, lines 35-37 and col. 6, line 43).  Thus, one of ordinary skill in the art would immediate envisage that Takahashi discloses a plurality of seed layers.  Takahashi discloses at least one seed layer, comprising of hexagonal nitrides (col. 6), having a function of controlling crystal orientation of a layer formed thereon (col. 5, lines 35-37) and the total thickness of the seed layers is 0.1-40 nm (col. 6, lines 43-48).  Thus, the appropriate number of seed layers, which is in the purview of Takahashi, is to have a seed layer structure comprising of sublayers of nitrides totaling up to 40 nm.   Further, although Takahashi fails to disclose multiple seed layers in the examples, it is noted that “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
	Applicant argues that since Takahashi fails to discloses plurality of different seed layers in the examples, Takahashi teaches away from the claimed invention.  As noted above, the instant claims does not require that the material of the seed layer must be different.  Takahashi doesn’t explicitly state the each and every seed layer must be identical as argued by the applicant.  Takahashi discloses that the seed layers comprises covalently bonded materials such as nitrides (col. 6, lines 24-28).  It would have been obvious that Takahashi discloses different nitrides can be used in each layer, since Takahashi discloses that each specific nitride material is functionally equivalent, wherein the total layers must be 0.1-40 nm (col. 6, lines 43-48).  Furthermore, the examiner contends that Takahashi is open to have multiple materials present within a seed layer as long as the materials comprises majority of covalently bonded materials such as nitrides (col. 6, lines 24-28).  Takahashi explicitly disclose that the seed layer can predominantly comprise of at least 50 wt.% of the covalently bonded material (col. 6, lines 56-63).  Thus, each seed layer is open to include other materials for the remaining balance concentration, thereby achieving to be “different”.  
Applicant argues that it would not have been obvious to modify Takahashi’s multilayer seed layer because Das only discloses one seed layer.  However, note that while Das do not disclose all the features of the present claimed invention, Das is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely known hexagonal nitrides, such as BN, is known nitride material for a seed layer and is also an equivalent material that of a hexagonal AlN, and in combination with the primary reference, discloses the presently claimed invention.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi’s hexagonal nitride lower seed layer to be of a hexagonal-BN, since Das discloses that this is a suitable HCP seed layer materials [0016] in order to contribute high data density [0004].  
 Applicant argues the present invention, it is shown that the MRM of Example in which a first and seed layer are formed in the order of claim 1 has a high crystal orientation compared to the MRM of comparative examples with only one seed layer.  This has been found unpersuasive.  The instant specification states that “because the first seed layer was not formed in the magnetic recording mediums of Comparative Examples 1 to 3, the crystal orientation of the second seed layer, the underlying layer, and the vertical magnetic recording layer of Comparative Examples 1 to 3 is respectively lower than that of the magnetic recording medium of Examples 1, 6, and 7.” (emphasis added).  It is not clear to the examiner why the crystal orientation of Comparative Examples not be lower than the remaining examples.  There appears to be other factors that contribute to “high” crystal orientation, therefore, the claims are not in commensurate in scope.
	 Furthermore, applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D'Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).
In addition, it is noted that "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner's position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001".
	For the reasons set forth above, the combination of Takahashi in view of Das rejection has been deemed proper.


Conclusion
 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785     

/Holly Rickman/Primary Examiner, Art Unit 1785